 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JERAMIAH HANCE,                                    Case No.: 3:16-cv-03027-GPC-RBM
     CDCR #V-46563,
12
                                       Plaintiff,       ORDER DISMISSING CASE FOR
13                                                      FAILING TO PROSECUTE
                         vs.
14
     L. ROMERO;
15   VALDOVINOS,
16                                  Defendants.
17
18         On September 18, 2018, the Court issued an order to show cause why the case should
19   not be dismissed for failing to prosecute pursuant to Civil Local Rules 83.11 and 41.1.
20   (Dkt. No. 18.) Plaintiff did not respond by the Court’s deadline of October 19, 2018.
21         On December 12, 2016, Jeramiah Hance (“Plaintiff”), proceeding pro se, filed a civil
22   rights Complaint pursuant to 42 U.S.C. § 1983 (ECF No. 1) as well as a motion for leave
23   to proceed in forma pauperis, (ECF No. 2). On February 21, 2017, the Court granted the
24   motion for leave to proceed in forma pauperis, concluded that Plaintiff had sufficiently
25   survived the “low threshold” for proceeding past the sua sponte screening required by 28
26   U.S.C. §§ 1915(e)(2) and 1915A(b), and directed the U.S. Marshal to effect service of
27   summons of Plaintiff’s Complaint on his behalf. (ECF No. 3.) Summons were issued on
28   February 21, 2017. (ECF No. 4.) On March 22, 2017, the Court’s order and the summons
                                                    1
                                                                           3:16-cv-03027-GPC-RBM
 1   were returned as undeliverable. (ECF No. 5.) Since then, Plaintiff has failed to file a notice
 2   of change of address in violation of Civil Local Rule 83.11. Civil Local Rule 83.11
 3   provides, a “party proceeding pro se must keep the court and opposing parties advised as
 4   to current address. If mail directed to a pro se plaintiff by the clerk at the plaintiff's last
 5   designated address is returned by the Post Office, and if such plaintiff fails to notify the
 6   court and opposing parties within 60 days thereafter of the plaintiff's current address, the
 7   court may dismiss the action without prejudice for failure to prosecute.” Civ. Local R.
 8   83.11. In addition, Civil Local Rule 41.1 provides that any case that has been pending in
 9   the court for more than six months without any proceedings may be dismissed for want of
10   prosecution. Civ. Local R. 41.1. Because Plaintiff has failed to respond to the order to
11   show cause and Plaintiff has taken no further action to prosecute since he filed a motion
12   for leave to proceed in forma pauperis on January 23, 2017, the Court dismisses the case
13   without prejudice for failing to prosecute under Civil Local Rules 83.11 and 41.1. The
14   Clerk of Court shall close the case.
15         IT IS SO ORDERED.
16   Dated: November 26, 2018
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                               3:16-cv-03027-GPC-RBM
